                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


JOHN DOE                                                            CIVIL ACTION

VERSUS                                                              NUMBER: 19-11232

CHEVRON NORTH AMERICA EXPLORATION                                   SECTION: “J”(5)
AND PRODUCTION COMPANY

                                         ORDER AND REASONS

        Before the Court is Defendant’s, Chevron North America Exploration and Production

Company’s (“Chevron’s”), Rule 12(b)(6) Motion to Dismiss. (Rec. doc. 11). Plaintiff, John

Doe, filed an opposition memorandum (rec. doc. 18) and Chevron filed a reply memorandum.

(Rec. doc. 21). The Court heard oral argument on the motion on January 15, 2020. (Rec. doc.

23). After thorough consideration of the pleadings, the law, and the argument of counsel, the

Court denies the motion to dismiss.

        I.       RELEVANT EVENTS AND PROCEDURAL HISTORY

        Plaintiff filed this lawsuit against Chevron anonymously, alleging claims for national-

origin discrimination, hostile work environment, and retaliation under Title VII of the Civil

Rights Act of 1964 (“Title VII”), Title I of the Civil Rights Act of 1991, and 42 U.S.C. § 1981.

(Rec. doc. 1). 1 In his 30-page Complaint, Plaintiff alleges that he joined Chevron as a

helicopter pilot in December of 2008 and that for several years throughout his employment

with Chevron, he was subjected to “discrimination, racial slurs, harassment, a hostile work

environment, retaliation, and a retaliatory hostile work environment because of his national



1 Plaintiff, who was born in Puerto Rice, insists in his opposition memorandum that his complaint under § 1981
is for race discrimination, not national-origin discrimination. For the reasons explained below, the Court need
not decide whether Plaintiff properly pleaded a cause of action for race discrimination.
origins. . . .” (Id.). Plaintiff’s Complaint is replete with all manner of alleged indignities he

claims were visited upon him because of his national origin/race and in retaliation for

complaining to superiors about the discriminatory treatment. (Id.).

          Before filing his Complaint on June 14, 2019, Plaintiff initiated a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) on August 25,

2017. (Id.). On March 18, 2019, the EEOC issued to Plaintiff (with a copy to his attorney in

this matter, Wanda Anderson Davis), a Notice of Right to Sue Letter. (Rec. doc. 1-2). As noted

above, Plaintiff filed this lawsuit on June 14, 2019, 88 days after the Right to Sue Letter was

issued.

          There is an entry in the docket sheet for the case (of which the Court takes judicial

notice) dated June 17, 2019, that reads “Spoke with attorney she wants to wavier [sic]

summons.” (Docket entry foll. rec. doc. 1). Consistent with this statement, the entry on the

docket sheet for record document number 1 – the Complaint itself – was modified on June

17, 2019 to add the language, “SUMMONS BY WAIVER.”

          Seeing no indication of any action taken on the case by Plaintiff as of late September

2019, on September 25, 2019 this Court issued an order stating:

                 Over 90 days having passed since this case was filed and issue
                 not having been joined, in accordance with Local Rule 16.2 and
                 Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff is
                 hereby ordered to show cause, in writing and on or before
                 October 9, 2019, as to why his lawsuit should not be dismissed
                 for failure to prosecute.

                                                                    (Rec. doc. 3).

          Plaintiff’s counsel responded on October 9, 2019, filing a “Response to Rule to Show

Cause” and stating in pertinent part:



                                                2
              Plaintiff respectfully responds that research did not reveal an
              agent for Chevron North America Exploration and Production
              Company; so, on July 1, 2019, Notice of A Lawsuit and Request
              to Waive Service along with a letter identifying the real name of
              employee John Doe was mailed via certified mail to Chevron
              North America Exploration and Production Company through
              Steven W. Green, President of Chevron North America
              Exploration and or the Agent for Service at the corporate
              address of the employer, Chevron North America Exploration
              and Production Company. As evidenced by the attached
              electronic notification [rec. doc. 9-1], service was made by
              certified mail of the Notice of A Lawsuit and Request to Waive
              Service on July 8, 2019. Since no reply was received to the
              Notice of A Lawsuit and Request to Waive Service from Steven
              W. Green, President of Chevron North America Exploration,
              and/or Agent for Service, additional research was done, and it
              was determined that on information and belief, Chevron North
              America Exploration and Production Company is a division of
              Chevron USA, Inc.; so, on September 25, 2019, a summons was
              requested to be issued to the agent for Chevron North America
              Exploration ( Chevron USA, Inc.) (Rec. Doc. 4). On September
              26, 2019, summons was issued (Rec. Doc. 5) and on September
              27, 2019, summons was mailed by certified mail in accordance
              with the Louisiana Long Arm Statute to Chevron North America
              Exploration and Production Company (Chevron USA, Inc.)
              Through Registered Agent, Princticess Hall Corp. System Inc,
              211 East 7th Street, Suite 620 Austin TX 78701. . . .

                                                                 (Rec. doc. 9).

       In between the time the Court issued the Rule to Show Cause and Plaintiff’s October

9, 2019 response, the docket sheet revealed that summons was issued to Chevron and that

Chevron had already filed a motion for extension of time to answer Plaintiff’s Complaint.

(Rec. docs. 5, 6). Chevron having been served and having specially appeared to file that

motion, the Court deemed the Rule to Show “satisfied.” (Rec. doc. 10). The very next

document filed in the record was the present motion to dismiss. (Rec. doc. 11).




                                             3
          II.      THE PARTIES’ CONTENTIONS

                   A. Chevron’s Arguments

          Chevron seeks dismissal of Plaintiff’s Complaint on numerous grounds. First, it seeks

dismissal for Plaintiff’s failure to perfect service of process within 90 days of filing his

lawsuit, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Chevron argues that,

regardless of the result of the Court’s Show Cause Order, Plaintiff’s “excuse” – that counsel

could not locate an agent for service of process – cannot be considered good cause for failing

to timely serve Chevron, particularly given that he had already engaged Chevron in EEOC

proceedings before filing suit.

          Relatedly, Chevron argues that, because it was not served in the requisite 90-day

period, the separate 90-day limitations period to file suit from receipt of the EEOC Right to

Sue Letter, 2 while interrupted upon filing of suit, began to run again when service was not

effected within 90 days of the filing of the suit. According to Chevron, Plaintiff’s suit was filed

with only two days left in the limitations period (it is actually nine days, as discussed below).

Once the 90-day period for service under Rule 4(m) elapsed on September 12, 2019, the

limitations period began to run, meaning that Plaintiff’s claim prescribed before summons

was requested on September 25, 2019.

          Unrelated to these timing-based arguments, Chevron suggests that the Court should

dismiss Plaintiff’s lawsuit because he filed it anonymously, despite the fact that, according to

Plaintiff and apparently undisputed by Chevron, the company knows the identity of the

Plaintiff.




2   42 U.S.C. § 2000e-5(f).

                                                4
       Chevron also attacks the merits of Plaintiff’s discrimination, hostile work

environment, and retaliation claims, arguing first that Plaintiff’s claim of national origin

discrimination is not actionable under 42 U.S.C. § 1981 (whereas a claim of race

discrimination would be). Chevron further argues that most of Plaintiff’s grievances do not

amount to the sort of “adverse employment actions” required to state a claim and that the

only “adverse employment action” alleged by Plaintiff is his termination.          As to that

termination, Chevron argues that Plaintiff failed to allege any facts that Chevron intended to

discriminate against him, that the individuals who terminated him engaged in racially

discriminatory conduct, that he was replaced by someone outside his protected group, or

that he was treated less favorably than a similarly situated comparator.

       As to the hostile work environment claim, Chevron argues that Plaintiff failed to allege

harassment based on race that was sufficiently pervasive and severe as to affect a condition,

term, or privilege of employment, as required to state such a claim.

       Finally, Chevron argues that Plaintiff does not allege any facts supporting a conclusion

that he was retaliated against for reporting race discrimination against him, either internally

or to the EEOC. It repeats its arguments that any reports that Plaintiff made about

discrimination were based on his national origin, which Chevron says is not a protected

activity under the statute.    Moreover, Chevron argues, Plaintiff was already on paid

administrative leave when he complained first to the EEOC and he can therefore not establish

a causal link between his reporting of discrimination and his ultimate termination by

Chevron.




                                              5
               B. John Doe’s Arguments

       Plaintiff submits that his Complaint was timely filed, pointing to the outcome of the

Court’s Rule to Show Cause why Plaintiff’s suit should not be dismissed for failure to

prosecute. He argues that, when the Court deemed that Rule “satisfied,” it impliedly found

that Plaintiff had established good cause to extend the period for serving Chevron under Rule

4(m). In any event, Plaintiff argues that, because his counsel could not locate an agent for

service of process for the particular Chevron-based entity she was trying to sue, there was

good cause under Rule 4(m) for her failure to serve the Defendant within 90 days.

       Similarly, Plaintiff argues that, because the period of time to serve Chevron either was

or should be extended for good cause, the 90-day limitations period to file suit was or should

be tolled until service was ultimately perfected, so that Plaintiff’s claims are not, in fact,

untimely under 42 U.S.C. § 2000e-5(f).

       As to the issue raised by Chevron concerning Plaintiff’s failure to identify himself in

his Complaint, Plaintiff argues that “including his real name in the pleadings could result in

serious bodily injury up to and including death” because “prior to working for Chevron [John

Doe] worked as an Operations Coordinator Manager running and supervising

special/sensitive missions in support of the United States government that requires

anonymity.” (Rec. doc. 18 at p. 4). In any event, Plaintiff posits, Chevron already knows his

name because of the EEOC charge he lodged against Chevron.

       As to the merits of his various claims for discrimination, hostile work environment,

and retaliation, suffice it to say that Plaintiff believes that he has alleged – over some 23 pages

in his Complaint – a plethora of facts sufficient to state claims that are facially plausible.




                                                6
       III.    LAW AND ANALYSIS

               A. Rule 12(b)(6) Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a claim

if the plaintiff fails to plead factual allegations in support of his claim that would entitle him

to relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Cuvillier v. Taylor,

503 F.3d 397, 401 (5th Cir. 2007). Those “‘[f]actual allegations must be enough to raise a

right to relief above the speculative level.’” Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009),

cert. denied, 559 U.S. 936 (2010) (quoting Twombly, 550 U.S. at 555). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The Court must accept all well-pleaded facts as true

and draw all reasonable inferences in favor of the non-moving party, Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009), but the Court need not accept as true legal conclusions

couched as factual allegations. Iqbal, 556 U.S. at 678. Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice. Id. at 677 (citing

Twombly, 550 U.S. at 555).

               B. Timeliness

       Chevron urges dismissal of Plaintiff’s Complaint for the dual reasons that (1) it was

not served within 90 days of filing as required by Rule 4(m) and (2) because it was not timely

served, the applicable 90-day statute of limitations on Plaintiff’s claims ran before he

perfected service on Chevron. A review of the pertinent dates and some procedural history


                                                7
is in order to determine whether this Court should or must dismiss Plaintiff’s claims as

untimely.

       Plaintiff filed his charge of discrimination with the EEOC on August 25, 2017. (Rec

doc. 1, p. 3). On March 18, 2019, the EEOC issued to Plaintiff (and his attorney in this matter,

Wanda Anderson Davis), a Notice of Right to Sue Letter. (Rec. doc. 1-2). There is no

indication in the record when the Notice was received by Plaintiff or his counsel. Plaintiff

filed this lawsuit on June 14, 2019, 88 days after the Right to Sue Letter was issued. (Rec.

doc. 1).

       Chevron has argued that Plaintiff had to file suit by June 16, 2019, which was 90 days

after issuance of the Right to Sue Letter. (Rec. doc. 11-1 at p. 5). That is not a correct

calculation, however, as the 90-day period runs from Plaintiff’s receipt of the Letter. See 42

U.S.C. § 2000e-5(f); Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002), cert.

denied, 537 U.S. 1200 (2003). Moreover, because there is no evidence in the record as to

exactly when Plaintiff received the Letter from the EEOC, the Court presumes that he

received it seven days after mailing, or March 25, 2019. Id. Accordingly, Plaintiff actually

had until June 23, 2019 to file suit, so when he filed his Complaint on June 14, 2019, the

limitations period was interrupted and tolled with nine days left.

       It is undisputed that service was not perfected within 90 days of filing suit, as required

by Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff’s counsel states – and Chevron

does not dispute – that she was unable to locate an agent for service of process for the named

Defendant, so she mailed a “Notice of A Lawsuit and Request to Waive Service” via certified

mail to Steven W. Green, President of Chevron North America Exploration, and/or Agent for




                                               8
Service. (Rec. doc. 9). She received no response and, as of September 12, 2019 (the 90th day

after suit was filed) she had taken no further action to perfect service.

       On September 25, 2019, this Court, seeing no activity in the record subsequent to suit

being filed, issued its Rule to Show Cause why Plaintiff’s lawsuit should not be dismissed for

failure to prosecute. (Rec. doc. 3). According to Plaintiff’s counsel, it was on that very day

that she requested a summons be issued to the agent for Chevron North America Exploration.

(Rec. doc. 9). That tactic apparently worked, because Chevron appeared in the case on

October 4, 2019 seeking an extension of time to file responsive pleadings. (Rec. doc. 6).

Chevron having appeared by the deadline for Plaintiff to show cause, the matter was moot

and the Court deemed the Rule to Show Cause “satisfied.” (Rec. doc. 10).

       As noted above, Chevron makes two timeliness arguments in favor of dismissal. First,

it argues that Plaintiff has not demonstrated good cause to avoid dismissal for his failure to

serve Chevron within the 90 days prescribed by Rule 4(m). Plaintiff suggests that the Court

already made a good-cause determination when it deemed its Rule to Show Cause “satisfied.”

While the Court did not make such a finding earlier (its decision to deem the Rule “satisfied”

was based on mootness, i.e., Chevron had already been served and appeared in the lawsuit),

the Court cannot, however, say that Plaintiff’s claims should be dismissed as untimely under

Rule 4(m).

       The question is somewhat complicated by the issue raised in Chevron’s second

timeliness argument – that because it was not served within the prescribed 90-day window

for service, the applicable 90-day limitations period on Plaintiff’s claims was no longer tolled

by the filing of the suit. When the 90-day period for service lapsed on September 12, 2019,

there were only nine days left in the 90-day limitations period. Absent a finding by this Court


                                               9
that Plaintiff’s late service can be excused for some reason, the limitations period on

Plaintiff’s claims would have run on September 21, 2019 – four days before summons was

requested by Plaintiff’s counsel. This means that a dismissal without prejudice of Plaintiff’s

claims for failing to timely serve the Complaint under Rule 4(m) would effectively be a

dismissal with prejudice because the limitations period ran on those claims on September

21, 2019 and they cannot be made subject of a new Complaint.

          There is precedent in this Circuit addressing these very circumstances, i.e., where a

dismissal without prejudice under Rules 4 or 41 of the Federal Rules would deprive a

Plaintiff of his day in court because any new claims would be barred by the applicable statute

of limitations. In such cases, the Fifth Circuit has held that a dismissal without prejudice is

akin to a dismissal with prejudice and that the heightened standard for dismissing cases with

prejudice should apply. See. e.g., Lozano v. Bosdet, 693 F.3d 485, 489-90 (5th Cir. 2012)

(“When ‘the applicable statute of limitations likely bars future litigation,’ we review a district

court's dismissal under Rule 4(m) by applying the standard applicable to a with-prejudice

dismissal.”) (quoting Millan v. USAA Gen. Indem. Co., 546 F.3d 321, 326 (5th Cir. 2008)).

          Dismissal with prejudice “is an extreme sanction that deprives a litigant of the

opportunity to pursue his claim.” Gonzalez v. Firestone Tire & Rubber Co., 610 F.2d 241, 247

(5th Cir. 1980). Such dismissals should be in the interest of justice; they require “a clear

record of delay or contumacious 3 conduct by the plaintiff.” Millan, 546 F.3d at 326 (quotation

marks and citation omitted). The Fifth Circuit has generally only affirmed such dismissals

when the delay (1) was caused by the plaintiff himself, as opposed to by counsel; (2) resulted

in actual prejudice to the defendants; or (3) was caused by intentional conduct. Id.


3   “Contumacious” is an archaic word meaning stubbornly disobedient, rebellious, or willful.

                                                       10
       Here, the record does not support dismissal. There is no evidence in the record to

suggest that the delay in serving Chevron was caused by the Plaintiff himself or that it was

caused by anyone’s intentional conduct. In fact, it is undisputed that Plaintiff’s counsel tried,

but failed, to identify an agent for service of process for the named Defendant. (Rec. doc. 9).

Consequently, counsel sought a waiver of service by mailing such a request to the President

of Chevron North America Exploration, with no success. (Id.). While it is true that, when no

waiver was received by her, counsel inexplicably delayed attempting service until prodded

to do so by the Court in its Rule to Show Cause, summons was actually issued in the case only

seven days after the 90-day period for serving the Defendant had lapsed.

       Given that Plaintiff would be barred from bringing his claims in a new Complaint,

these circumstances could hardly justify dismissal of those claims, unless Chevron could

demonstrate real prejudice resulting from the untimely service of the Complaint. This it

cannot do.

       First, Chevron was aware of the claims and the Plaintiff’s name, given the EEOC charge

levied against it. Second, Plaintiff’s counsel did send a copy of the Complaint, along with

Plaintiff’s name, to the President of Chevron North America Exploration. (Rec. doc. 9). While

Chevron declined to waive service based on that request, the request was received, according

to evidence in the record. (Rec. doc. 9-2). Finally, the Court simply cannot infer prejudice to

Chevron because it was served a week or so later than it should have been.

       Even if the Court divined from this record that late service was the result of

purposeful delay or stubbornly disobedient, rebellious or willful conduct, in order to dismiss

Plaintiffs claims as untimely in these circumstances, the Court would also have to expressly

find that a lesser sanction than dismissal would be ineffective or inappropriate. See Long v.


                                               11
Simmons, 77 F.3d 878, 879-80 (5th Cir. 1996). The panoply of lesser sanctions has been

described as including “[a]ssessments of fines, costs, or damages against the plaintiff or his

counsel, attorney disciplinary measures, conditional dismissal, dismissal without prejudice,

and explicit warnings. . . .” Clewis v. Medco Health Solutions, Inc., No. 12-CV-5208, 2014 WL

840026 at *3 (N.D. Tex. Mar. 4, 2014). The Court will explain its decision regarding lesser

sanctions below, as it has determined that dismissal owing to untimeliness is unwarranted.

              C. The Adequacy of Plaintiff’s Factual Allegations

       As noted, Chevron also takes issue with Plaintiff’s factual allegations, essentially

arguing that his Complaint is a lengthy amalgam of petty grievances and conclusory

statements that, as they are expressed in the Complaint, do not pass muster under the

requirements of Twombly and Iqbal. More specifically, Chevron complains that national-

origin discrimination is not actionable under § 1981 and that Plaintiff has failed to allege the

specific facts necessary to state plausible claims for discrimination, hostile work

environment, and retaliation.

       To a large degree, the Court agrees with Chevron. After announcing that his claims

are brought “under Title VII of the Civil Rights Act of 1964 (“Title VII”), Title I of the Civil

Rights Act of 1991, and 42 U.S.C. § 1981 as amended, to correct unlawful employment

practices on the basis of national origin, a hostile work environment, retaliation, a retaliatory

hostile work environment,” Plaintiff launches into a 25-page stream of consciousness-like

recitation of grievances against various individuals apparently associated with or employed

by Chevron – all under the banner “STATEMENT OF CLAIMS.” (Rec. doc. 1, pp. 3-29).

       There is no attempt by Plaintiff to link particular incidents to the various causes of

action he seeks to bring against Chevron and, frankly, the Court finds that it borders on


                                               12
impossible to try correlate the alleged facts to Plaintiff’s various claims on its own. Many of

these grievances are unactionable, yet Plaintiff faithfully recites them in detail, as if they

might add up to a cause of action by virtue of their sheer weight. But that is not the law. Here

are a few examples:

                  1. ¶26 (g): “Joel, when you fly with someone that nobody
                     likes, you are guaranteed to fly more”; then, Lee Star
                     (WM) expressed that it was Mr. Valentin’s punishment to
                     have to fly with John Doe (HM).
                     (The Court has no idea what this means or why it would be
                     actionable).

                  2. ¶26(h): “On August 1, 2015, John Doe (HM) was
                     harassed again by Jeff Pope (WM) a pilot supervisor;…
                     Jeff Pope (WM) made an insulting racially motivated
                     comment to John Doe (HM) stating “Luis, is that what you
                     used to get across from Cuba.”
                     (The Court has no idea what this means or why it would be
                     actionable).

                  3. ¶26(l): “ On July 4, 2016, Drew Barkley (WM), pilot and
                     (HIPO) acting supervisor at the Venice base approached
                     John Doe (HM) as he was working on the computer and
                     asked him “John, when were you naturalized in the
                     United States?”
                     (This is not actionable).

                  4. ¶26(o): “ On August 31, 2016, while working on a work
                     computer in the Galliano operations building, Ben
                     Schmerbauch (WM) called John Doe “Dirty____”(John
                     Doe) not once but twice.”
                     (This is not actionable).

                  5. ¶14(e): “On January 14, 2010, … John Doe (HM) met with
                     Doug Young (HM) in an effort to determine the basis of
                     Mr. Youngs animosity towards him and during the
                     conversation, he referred to him as ‘Steve Judd’s boy’” …
                     (This is not actionable).

                                              13
                  6. ¶14(p): “On June 1, 2013, … Tony Brogan (WM) was
                     complaining about being trained by John Doe (HM) and
                     … making comments to other employees that Mr. Doe
                     (HM) was part of the ‘Puerto Rican Mafia.’”
                     (This is not actionable).

                                              (Excerpts taken from Rec. doc. 1)
                                                 (Court’s comments in italics).

       This is but a sample of what the Court finds are statements or conduct by Plaintiff’s

co-workers that are not actionable; there are many more. Moreover, as argued by Chevron

and recognized by Plaintiff in his response to the present motion, many of these complaints

fall outside the four- year limitations period prescribed by § 1981. And, finally, Plaintiff does

allege national-origin discrimination throughout his Complaint, even if (as he now says) he

really means to allege race discrimination. Having said this, however, the Court believes

there is enough factual content in other areas of Plaintiff’s Complaint for the Court to infer

that there may be plausible claims to be made against Chevron and to justify allowing

Plaintiff an opportunity to amend his Complaint.

       An initial complaint must be construed liberally. See Fed.R.Civ.P. 8(f); Jones v. State of

Louisiana Through Bd. Of Trustees for Colleges and Universities, 764 F.2d 1183, 1185 (5th Cir.

1985) (citing Dickens v. Lewis, 750 F.2d 1251, 1254 (5th Cir. 1984).

              Mere technical defects in a pleading do not provide a basis for
              dismissal. This Court has stated that “[t]he policy of the federal
              rules is to permit liberal amendment to facilitate determination
              of claims on the merits and to prevent litigation from becoming
              a technical exercise in the fine points of pleading.”

                                            Jones, 764 F.2d at 1185 (quoting
                                            Dussouy v. Gulf Coast Investment
                                            Corp., 660 F.2d 594, 598 (5th Cir.
                                            1981)).


                                               14
       Here, the Court finds under the circumstances that it should grant Plaintiff leave to

amend his Complaint in the following non-exhaustive particulars: each cause of action

should be pleaded separately and the facts supporting each element should be pleaded as

facts, not conclusory allegations. Unless Plaintiff intends to explain a basis for doing so,

factual allegations outside the applicable statute of limitations should not be included and

Plaintiff should avoid pleading irrelevant, non-actionable petty grievances solely to add to

the page count of the Complaint.

       In short, Plaintiff shall “make explicit that which is implicit” in his Complaint. Lewis v.

Integrated Medical Systems Intl., Inc., No. 14-CV-0716, 2015 WL 7449562 at *2 (E.D. La. Jun.

2, 2015).

       Moreover, Plaintiff shall identify himself in the amended Complaint. The Court finds

no cause or justification to allow Plaintiff to proceed anonymously in this action.

       Because the Court is ordering Plaintiff to amend his complaint as a “lesser

sanction” for untimely service in lieu of dismissing this action, this is the only

amendment that will be allowed.

       IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is denied. No later than

February 12, 2020, Plaintiff is to file an amended Complaint consistent with this Order and

Reasons.

       New Orleans, Louisiana, this 30th day of            January         , 2020.




                                                     MICHAEL B. NORTH
                                               UNITED STATES MAGISTRATE JUDGE
                                               15
